MEMORANDUM OF DECISION.
David Moody appeals his convictions of burglary, 17-A M.R.S.A. § 401, and of criminal mischief, 17-A M.R.S.A. § 806, entered after a jury trial in Superior Court (Penobscot County). We find no merit either in defendant’s contention, made for the first time on appeal, that the State in closing argument commented improperly on his defenses, or in his argument that the evidence was insufficient to support the jury verdict. The record shows that the prosecutor properly based his closing argument on the facts in evidence; “we cannot say the comments ... manifestly deprived the defendant of a fair trial.” State v. Hebert, 480 A.2d 742, 751 (Me.1984). Viewing all the evidence in a light most favorable to the State, the jury rationally could have found beyond a reasonable doubt every element of the crimes of burglary and criminal mischief. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgments of conviction affirmed.
All concurring.